UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-1672


KASSAHUN ASFAW,

                  Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 13, 2015                   Decided:   May 26, 2015


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, for Petitioner.
Joyce R. Branda, Acting Assistant Attorney General, Lyle Davis
Jentzer, Alison Marie Igoe, Senior Counsels for National
Security, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kassahun Asfaw, a native and citizen of Ethiopia, petitions

for    review    of     an   order        of    the    Board    of      Immigration      Appeals

(“Board”)       dismissing         his    appeal       from    the      immigration      judge’s

(“IJ”) order denying his applications for asylum, withholding of

removal, and withholding under the Convention Against Torture

(“CAT”).        The IJ found that Asfaw’s testimony was not credible

and    that     he    was    not    eligible          for    asylum      or    withholding      of

removal under 8 U.S.C. § 1158(b)(2)(A)(i) (2012), and 8 U.S.C.

§ 1231(b)(3)(B)(i) (2012).                 We deny the petition for review.

          The Immigration and Nationality Act (“INA”) authorizes the

Attorney General to confer asylum on any refugee.                                       8 U.S.C.

§ 1158(a) (2012).            It defines a refugee as a person unwilling or

unable to return to his native country “because of persecution

or    a    well-founded       fear        of    persecution         on     account      of   race,

religion, nationality, membership in a particular social group,

or political opinion.”                   8 U.S.C. § 1101(a)(42)(A) (2012).                      An

applicant       for      relief          from    removal        bears         the    burden     of

establishing          eligibility         for    relief.            8    C.F.R.     § 1240.8(d)

(2014); Quitanilla v. Holder, 758 F.3d 570, 579 (4th Cir. 2014).

When      the   evidence      indicates         that        there    are      grounds    for   the

mandatory denial of relief, the alien has the burden of proving

by a preponderance of the evidence that the bar to relief does

not apply.           8 C.F.R. § 1240.8(d); Quitanilla, 758 F.3d at 579.

                                                 2
An alien who is found to have “ordered, incited, assisted, or

otherwise     participated        in    the       persecution         of     any    person      on

account      of     race,    religion,        nationality,                membership       in   a

particular social group, or political opinion,” is not eligible

for      asylum      or     withholding             of      removal.                8     U.S.C.

§§ 1158(b)(2)(A)(i), 1231(b)(3)(B)(i).

      We review issues of law de novo and factual issues under

the substantial evidence standard.                       Pastora v. Holder, 737 F.3d
902, 905 (4th Cir. 2013).                Thus, adverse credibility findings

are reviewed for substantial evidence.                      Figeroa v. INS, 886 F.2d
76,   78    (4th    Cir.    1989).       A    trier        of    fact       who    rejects      an

applicant’s         testimony     on     credibility             grounds           must    offer

“specific,        cogent    reason[s]”        for    doing       so.         Id.        (internal

quotation     marks    omitted).         “Examples          of       specific      and    cogent

reasons include inconsistent statements, contradictory evidence,

and   inherently       improbable       testimony          .     .    .     .”      Tewabe      v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks      omitted).        We    accord          broad,       though       not     unlimited,

deference     to     credibility        findings          supported         by     substantial

evidence.         Camara v.      Ashcroft,        378 F.3d 361,    367    (4th     Cir.

2004).      The IJ may not rely on “‘speculation, conjecture, or an

otherwise         unsupported     personal          opinion’           to        discredit      an

applicant’s         testimony      or        [his]        corroborating             evidence.”

Marynenka v. Holder, 592 F.3d 594, 601 (4th Cir. 2010) (quoting

                                              3
Tewabe, 446 F.3d at 538).              When the Board adopts and affirms the

IJ’s decision, and supplements it with its own opinion, as in

this case, we review both decisions.                            Cordova v. Holder, 759
F.3d 332, 337 (4th Cir. 2014).

       We conclude that substantial evidence supports the adverse

credibility finding.            Asfaw’s testimony was clearly inconsistent

with   statements    he    made     to    the       asylum       officer.      We   further

conclude    that    the    IJ    did     not       err     by    not   crediting    Asfaw’s

explanation for the inconsistencies.                     See Hui Pan v. Holder, 737
F.3d 921, 930 (4th Cir. 2013).

       Substantial evidence also supports the IJ’s finding that

during Asfaw’s employment with the Ministry of the Interior for

the    Ethiopian    government         during        the        Mengistu    regime,    Asfaw

assisted in the persecution of others.                            The evidence clearly

indicates    that    the    “persecutor             bar”    could      apply   to   Asfaw’s

applications for asylum and withholding of removal.                                 Pastora,
737 F.3d at 906.      Our consideration of Asfaw’s testimony and his

statements to the asylum officer convinces us that Asfaw failed

to show by a preponderance of the evidence that the persecutor

bar did not apply to him.              Id.         We therefore find no error with

the determination that Asfaw was not statutorily eligible for

asylum or withholding of removal.

       To qualify for protection under the CAT, an alien bears the

burden of proof of showing “it is more likely than not that he

                                               4
or she would be tortured if removed to the proposed country of

removal.”        8 C.F.R. § 1208.16(c)(2) (2014).                  To state a prima

facie case for relief, an alien must show that he or she will be

subject to “severe pain or suffering, whether physical or mental

.   .   .   by   or   at   the    instigation       of   or    with    the    consent    or

acquiescence of a public official or other person acting in an

official     capacity.”           8   C.F.R.    §    1208.18(a)(1)           (2014);    see

Saintha v. Mukasey, 516 F.3d 243, 246 & n.2 (4th Cir. 2008).

The applicant need not prove the torture would be inflicted on

account of a protected ground.                  Dankam v. Gonzales, 495 F.3d
113, 116 (4th Cir. 2007).               We review for substantial evidence

the denial of relief under the CAT, id. at 124, and we conclude

that substantial evidence supports the finding that Asfaw did

not establish that it was more likely than not that he will be

tortured if he returns to Ethiopia.

        Accordingly, we deny the petition for review.                        We dispense

with oral argument because the facts and legal contentions are

adequately       presented       in   the   materials         before   the     court    and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                            5